ACCEPTED
                                                                                                      1457597
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON,TEXAS
                                                                                          7/20/2015 4:04:06 PM
                               In the Court of Appeals for the
                                                                                         CHRISTOPHER PRINE
                       First or Fourteenth
                                  IRTEEN/TH District.Court
                                            DISTRICT, LOUR" of Appeals                              CLERK

                                      N<y -15-fr^27-CR
                                                  On Appeal from
                                                  The 338th District Court
Ex Parte
                                                  Harris County, Texas

Michael Brent Sewell
                                                  Trial Court
                                                  Cause No. 1457597

                        Motion to Extend Time to File Notice of Ap




      To the Honorable Court:


           Appellant moves, under Texas Rule of Appellate Procedure 26.3, to

           extend time to file his notice of appeal until July 20, 2015.

              The deadline for filing the notice of appeal wasJuly 15, 2015.

              The trial court is the 338th District Court.

              The appealable judgment (denial of habeas corpus relief) was

           signed on June 16, 2015.

              The trial court case number is 1457597. The style of the case in the

           trial court is Ex Parte Michael Brent Sewell.

              The notice of appeal was filed in the trial court on July 20, 2015; a
           copy is attached to this motion.

              Counsel thought that he had already, beforeJuly 10, 2015, filed the
           notice of appeal; the trial court pointed out on July 20, 2015 that he

           had not.
         No previous extensions have been granted regarding the notice of
      appeal.

Certificate of Service

     A copy of this motion will be served on the District Attorney by the

      Efile system.

                                        Respectfully Submitted,
                                        Bennett & Bennett, Lawyers
                                        by:



                                        Mark Bennett
                                        TBN 00792970
                                        917 Franklin Street, Fourth Floor
                                        Houston, Texas 77002
                                        713.224.1747
                                        MB@ivi3.com